Citation Nr: 1222194	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of left shoulder strain.

2.  Entitlement to service connection for right shoulder impairment.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran presented testimony relevant to his appeal at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A transcript of the hearing is associated with record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file through the "Virtual VA" system, to insure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that this case must be remanded for further development before evaluating the merits of the Veteran's appeal.

In this case, the Veteran seeks entitlement to service connection for a left and right shoulder disorder, on the bases that his shoulder problems began in service and have continued since that time.  The Veteran attributes the onset of shoulder problems to heavy lifting he was required to perform as part of his duties in active service.  See, e.g., hearing transcript, pages 5-7. 

The Veteran's service treatment records (STRs) show that he was treated for problems involving the left shoulder in 1986 and later complained of bilateral shoulder pain at retirement, as explained below.  

In October 1986, the Veteran complained of having pain in the left chest and arm for about two minutes when he got out of bed in the morning and some pain during the day but not with exercise.  After obtaining the results of a chest x-ray and EKG, both of which were noted to be within normal limits, the examiner assessed strain of the back, shoulder, and neck.  

In June 1996, the Veteran completed a report of medical history prior to his retirement from the Army and, at that time, he complained of bilateral shoulder pain in the morning.  

Also, the Veteran's wife has submitted a lay statement dated in February 2007 wherein she states that the Veteran would frequently come home in severe pain from his shoulders to his elbows due to the physical labor involved in his job but would not go to sick call because he did not want to be regarded as an individual who could not handle the pain or his job.  

There is also evidence suggestive of post-service shoulder injury included in the record.  In this regard, the Board observes that an April 2003 electrodiagnostic consult report notes that the Veteran injured his left shoulder in January 2003 and reports having had constant pain in the left shoulder with paresthesia in the left hand and arm, but no neck pain, since that injury.

Furthermore, there is evidence to suggest a currently diagnosed bilateral shoulder disorder.  The Veteran told the undersigned that he had been diagnosed with arthritis in 2009.  See hearing transcript, pages 7-8.  The most recent medical treatment evidence included in the record is dated in December 2008.   

Thus, the evidentiary record shows complaint and/or treatment for shoulder problems in service and there is competent lay evidence of record suggesting a continuity of symptomatology since that time.  The Veteran has also testified that he has been diagnosed with arthritis involving the shoulders.  However, the Veteran has not yet been afforded with a medical examination for his claim, and there is no adequate medical opinion addressing the likelihood that a current left and/or right shoulder disorder is related to service.  In light of the foregoing, the Board finds that a medical examination and medical opinion for his claimed shoulder disorders based on review of the record is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, as noted above, there are no treatment records pertaining to the Veteran's shoulders since December 2008 of record.  The Veteran receives treatment at the American Lake VA Medical Center (VAMC).  In consideration of the foregoing, the Board finds that any outstanding treatment records from December 2008 to the present should be obtained on remand and considered in connection with the claims.  38 C.F.R. § 3.159(c)(2). 

It was not entirely clear from the Veteran's testimony whether he has received treatment at Madigan Army Hospital within the past few years.  The last records in the file are dated in April 2007.  If the Veteran has received treatment since that time, those records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records pertaining to the Veteran's treatment for shoulder problems at the Puget Sound Health Care System - American Lake Division - from December 2008 to the present, and associate them with the record.  If no records are available, please make specific note of that fact in the claims file and include a memorandum of unavailability, which documents all efforts at obtaining the evidence, in the record.  As outlined in 38 C.F.R. § 3.159(e), all procedures regarding notification of the inability to obtain records should be followed, if appropriate.

2.  Ask the Veteran if he has received treatment at Madigan Army Hospital since April 2007 for his shoulders and, if so, ask him to complete a release form, if necessary.  Then, request these records.  If no records are available, please make specific note of that fact in the claims file and include a memorandum of unavailability, which documents all efforts at obtaining the evidence, in the record.  As outlined in 38 C.F.R. § 3.159(e), all procedures regarding notification of the inability to obtain records should be followed, if appropriate.

3.  After obtaining the above records or determining their unavailability, schedule the Veteran for appropriate examination for his claimed shoulder disorders.  All relevant records, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior medical examination or treatment. 

Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current left and/or right shoulder disorder was caused by or is otherwise etiologically related to active military service, to include any symptomatology shown therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

The examiner should consider evidence contained in the Veteran's STRs and post-service lay and medical evidence, to include evidence of post-service shoulder injury, as well as any medical principles in support of his or her conclusions. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


